Citation Nr: 0011901	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  96-45 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include major depression and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
demonstrating that the veteran's major depression existed 
either during service or within one year of discharge from 
service or that it is otherwise etiologically related to 
service.

2.  The weight of the competent and probative medical 
evidence of record does not support a finding that the 
veteran has PTSD.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for major depression.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a psychiatric disorder.  In the interest of clarity, the 
Board will review the law, VA regulations and other authority 
which may be relevant to this case; describe the factual 
background of this case; and then proceed to analyze the 
claim and render a decision.

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed psychiatric disability 
was incurred in service, or was manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303(a), 3.307, 
3.309 (1999).  Notwithstanding the lack of a diagnosis of a 
psychiatric disorder during service or within one year 
thereafter, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 
(1999).

Service connection - PTSD

For service connection to be awarded for PTSD, three elements 
must be present: (1) a medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between current symptomatology and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App. 
389 (1996).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89.  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio, 9 Vet. App. at 166.  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau v. Brown, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128 (1997).

Well-grounded claims

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The Court has held that a 
well-grounded claim is one which is plausible, meritorious on 
its own, or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In order for a claim to be well 
grounded,  there must be competent evidence of (1) a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  All three prongs of 
the Caluza test must be met.

Factual Background

The veteran's Report of Separation from the Armed Forces 
reveals that he served as a transportation helper in the U.S. 
Air Force from January 1967 to December 1967.  There is no 
indication in this report that the veteran had any overseas 
service.  His service personnel records are also negative for 
any indication of overseas service.

Service medical records reflect that upon enlistment, the 
veteran reported no history of depression or excessive worry, 
and no history of nervous trouble of any sort.  An examiner 
noted "normal" for the veteran's psychiatric condition.

In April 1967, the veteran was hospitalized after ingesting 
ten 100-mg. Seconal tablets.  Following evaluation, a 
psychiatrist concluded that the veteran was not suffering 
from any acute psychiatric disturbance in the way of either a 
psychosis or neurosis.  The psychiatrist determined, however, 
that the veteran's background revealed evidence of personal 
inadequacy in the form of not completing high school, some 
difficulties with the law of a minor nature, and at times 
playing "hookie" from school.  The psychiatrist also noted 
that the veteran had recently returned from being absent 
without leave (AWOL).  The psychiatrist described the veteran 
as a "rather apathetic young man who shows very little 
emotion."  The psychiatrist found no evidence of gross 
tension or depression.  Although the veteran's motivation for 
military life was found to be poor, the psychiatrist 
determined that he seemed capable of seeing the reality of 
his current obligation.  The psychiatrist recommended a 
change in duty assignment, but found that a discharge was not 
appropriate.

In August 1967, the veteran was reportedly hospitalized 
following a suspected suicide attempt.  Clinical notes reveal 
that the veteran was treated for a laceration of the left arm 
after he reportedly cut himself with a razor.  In a mental 
hygiene evaluation dated in August 1967, an examiner noted 
that although the veteran reported that he had cut his arm 
while cutting a picture, attempted suicide was suspected.  
The examiner indicated that the veteran had reported being 
depressed and had stated that he could commit suicide.  At 
that time, a note was found in his belongings that read "I 
leave everything I own to my mother and sister.  I don't 
mind.  I am in heaven."

In an August 1967 narrative summary, the veteran was 
diagnosed with psychoneurosis, mixed type, chronic and 
severe; manifested by hysterical-type command hallucinations, 
blunting and flattening of affect, confusion, suicidal 
ideation, agitation, and depression.  The psychiatrist 
concluded that the veteran had experienced no precipitating 
stress but only routine military duty, and that he had a 
predisposition of a premorbid psychoneurotic personality.

During a September 1967 psychiatric evaluation, the veteran 
reported that his mother had suffered long-term emotional 
problems and had made numerous suicide attempts during her 
life.  The veteran reported that he had enlisted in the Air 
Force after his father told him that his mother's problems 
would be relieved by him doing so.  The veteran further 
reported, however, that soon after his enlistment, his mother 
began writing letters in which she pleaded for him to leave 
the Air Force and return home.  The veteran indicated that it 
was after receiving one such letter that he ingested tablets 
in April 1967.  He stated that although he was depressed, 
there was no suicide intent at the time and he was that aware 
he was not taking a lethal dose.  The veteran also reported 
that the incident in which he slashed his arm was also after 
receiving another such letter from his mother.  He indicated 
that he was working on a collage and was slashing paper when 
he accidentally cut his arm.  He indicating that his report 
of experiencing hallucinations at that time was a fabrication 
and that he had attempted to imitate a schizophrenic patient 
in order to obtain a discharge.  The veteran indicated that 
he worked out this fabrication with a friend who had obtained 
a psychiatric textbook.

Following treatment, the psychiatrist concluded that the 
veteran seemed "somewhat anxious" when stating that he had 
fabricated his previous stories.  The psychiatrist found that 
the veteran did what he could to attempt to convince him that 
his behavior had only been a fabrication.  The psychiatrist 
diagnosed the veteran with a passive dependence personality, 
moderate, chronic, as manifested by drug ingestion, 
manipulative attempts, inability to adjust to military life, 
his very strong ties to his mother, and depressive features.  
The psychiatrist concluded that the veteran had experienced 
minimal stress (routine military duty) and had exhibited a 
mild predisposition (previous deviant behavior).  It was 
recommended that the veteran be administratively separated 
from service in order to avoid possible significant 
depressions and further difficulties.

In August 1988, the veteran filed a claim of entitlement to 
service connection for "emotional stress".  In a statement 
submitted in October 1988, he reported that his father "had 
enlisted him" in the Air Force just after his 19th birthday.  
He stated that he hated the Air Force and eventually 
attempted to go AWOL.  He also reported that he later 
attempted to kill himself with Seconal and by cutting his arm 
very badly.  The veteran contended that this all occurred 
over 21 years earlier but that his life had not gotten any 
better since.

In a November 1988 rating decision, the RO denied entitlement 
to service connection for a nervous disorder.  The RO found 
that the veteran's service medical records demonstrated that 
he in fact suffered from a personality disorder, which was 
considered a constitutional or developmental abnormality and 
not a disability for the purpose of obtaining VA benefits.  
He did not appeal that decision.

In March 1995, the veteran filed to reopen his claim of 
entitlement to service connection for a mental condition.  He 
reported that he had been treated for this disability at the 
VA outpatient clinic in Houston, Texas in March 1995.

In May 1995, the RO sent a letter to C.L., a private 
psychologist, requesting that he provide the veteran's 
medical treatment records.  C.L. responded by submitting a 
signed statement in which he indicated that he had treated 
the veteran from December 1990 to October 1992 for a variety 
of problems, including sexual dysfunction; suicidal gestures 
and attempts; PTSD from the service (unloading bodybags); 
problems with lack of motivation; feeling overwhelmed; 
feeling distant and numb; and chronic alcohol and drug abuse.  
C.L. diagnosed the veteran with "major depression 
(recurrent, chronic) and PTSD."

In June 1995, the RO received the veteran's VA outpatient 
treatment records.  These records indicate that between March 
1995 and June 1995, the veteran received ongoing counseling 
for several problems, including "low-grade depression", a 
history of childhood sexual abuse, and feelings of 
helplessness around his father.

In his Substantive Appeal (VA Form 9) submitted in September 
1996, the veteran asserted that he had never been diagnosed 
with any mental, emotional, or psychological condition prior 
to his first in-service hospitalization in 1967.  He stated 
that prior to that time, he had never experienced any 
hallucinations nor had he ever considered suicide.  He 
indicated that during service, however, he began to feel 
claustrophobic, trapped, and unable to function.  He reported 
that he began to lose touch with reality and that he thought 
the coffins that were delivered on cargo planes were 
screaming at him and telling him to hurt himself.  He further 
reported that he experienced both auditory and visual 
hallucinations, and that the voices kept telling him to cut 
himself until he finally did.  The veteran indicated that 
everything he initially told his doctors in service was true, 
and that the only inaccuracy occurred when he told them that 
he had made everything up.  He stated that he told them this 
because he was scared that they might keep him in the 
hospital forever.  The veteran reported that upon his 
discharge in 1967, his condition immediately worsened and his 
hallucinations "returned with a vengeance."  He further 
reported that he found himself "lost and aimless" and 
afraid to ask for help.  He indicated that he drifted and 
used both drugs and alcohol to medicate himself.  The veteran 
stated that he was finally about to complete a degree in 
social work in 1995 and began to understand the condition 
that had plagued him for so many years.  It was at this point 
that he reportedly began to receive VA outpatient treatment 
for "depression and paranoia."

In October 1996, the RO sent a letter to the veteran 
requesting that he provide a complete list of traumatic 
incidents that resulted in his development of PTSD, including 
the dates of these events and the units to which he was 
assigned at the time.  The RO also requested reports from any 
additional physicians who have treated him for his PTSD.  To 
the Board's knowledge, no response was received from the 
veteran.

In March 1997, the veteran was provided with a VA psychiatric 
examination.  The veteran reported that during service, he 
experienced an incident in which he screamed in his barracks, 
slept in the wrong room, and felt that a book had turned in 
front of him.  The veteran also related an assertion he made 
during service that voices from body bags he saw had directed 
derogatory comments at him with commands to end his life.  
The VA psychiatrist noted that the veteran reportedly 
marveled that professionals did not challenge his statement, 
"as ridiculous as it was."  The veteran acknowledged a 
history of extensive substance abuse, including amphetamines, 
barbiturates, Morphine, Demerol, and Miltown.  Following 
examination, the VA psychiatrist concluded that the veteran 
did not meet the DSM IV criteria for PTSD or the research 
criteria for passive-aggressive personality disorder.  The VA 
psychiatrist determined that he might be more properly 
diagnosed with a personality disorder, not otherwise 
specified, with strong dependent traits.  The VA psychiatrist 
also diagnosed the veteran with chronic dysthymia.  The VA 
psychiatrist concluded that the veteran's current condition 
could be safely described as a natural progression of a 
preexisting personality disorder.  The examiner noted that 
the veteran's claims folder had been reviewed.

In a November 1999 Supplemental Statement of the Case, the RO 
reopened this claim, and reviewed the claim of entitlement to 
service connection for PTSD or other acquired psychiatric 
disorder on a de novo basis.  The RO then denied the 
veteran's claim on the grounds that he had failed to submit a 
well-grounded claim pursuant to 38 U.S.C.A. § 5107.

Analysis

The veteran is seeking service connection for a psychiatric 
disability.  

It does not appear that the veteran is seeking service 
connection for a personality disorder.  See his VA Form 9 
dated September 1996.  In any event, as noted above, any 
claim for service connection for a personality disorder would 
fail in light of VA regulations and well-established Court 
precedent.  See 38 C.F.R. §§ 3.303(c), 4.9 (1998); Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  
Rather, the veteran contends that he had no psychiatric 
problems before service and that his current psychiatric 
problems began in 1967, during service.

The record indicates possible diagnoses of two psychiatric 
disabilities: major depression and PTSD.  In the interest of 
clarity, the Board will separately discuss these two 
disabilities.

Major Depression

As discussed above, the threshold question to be answered in 
any claim is whether the veteran has presented evidence of a 
well-grounded claim under 38 U.S.C.A. § 5107(a).  In order 
for a claim to be well grounded, there must be (1) competent 
evidence of a current disability; (2) evidence of the 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence of a nexus between the in-service 
injury or disease and the current disability.  Caluza, 
7 Vet. App. at 506.  All three prongs of the Caluza test must 
be met.

Regarding the veteran's claim of entitlement to service 
connection for major depression, the Board finds that the 
veteran has satisfied both the first and second elements of 
Caluza.  Specifically, the veteran has submitted competent 
evidence of a current diagnosis in the form of C.L.'s 
statement, and evidence of in-service psychiatric treatment 
in the form of his service medical records.

The Board further finds, however, that the veteran has failed 
to satisfy the third element of Caluza, as he has submitted 
no competent evidence of a nexus between his major depression 
and service.  Although C.L. appeared to indicate that the 
veteran's PTSD (to be discussed below) was related to 
service, there is no indication that C.L. ever found that the 
veteran's major depression was related to service.  
Similarly, although the March 1997 VA psychiatrist diagnosed 
the veteran with dysthymia, the VA psychiatrist gave no 
indication that this condition was related to service.  On 
the contrary, the VA psychiatrist determined that the 
veteran's dysthymia was likely the natural progression of his 
preexisting personality disorder.

The Board further finds that there is also no evidence 
indicating that the veteran's major depression manifested to 
any degree within one year of his discharge from service.  
38 C.F.R. §§ 3.307, 3.309.  Although the veteran was treated 
for two suicide attempts in service, the record reflects that 
these attempts were attributed to a passive dependence 
personality disorder, which was diagnosed in service.  The 
first diagnosis of major depression was C.L.'s May 1995 
diagnosis.  

The Board recognizes that the veteran has reported that he 
received a degree in social work in 1995, and that he has 
expressed his own belief that his major depression had its 
onset during service.  However, the Board does not believe 
that the veteran's degree in social work renders him 
competent to provide medical evidence on matters such as 
medical diagnoses or causation sufficient to well grounded 
his claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) [lay assertions of medical causation cannot constitute 
evidence to render a claim well-grounded under section 
5107(a)].  

In particular, the Board notes that the veteran himself has 
acknowledged that since receiving this degree, he has never 
actually been employed as a social worker.  Furthermore, 
although he stated that he received a degree, there is also 
no indication the veteran ever became licensed to practice as 
a social worker.  Thus, without any additional evidence 
regarding training or related work experience, the Board 
cannot find that the mere receipt of a degree in social work 
establishes that the veteran possesses the necessary 
psychiatric or psychological expertise, either as a clinician 
or counselor, so as to render him competent to provide 
medical evidence regarding his claimed major depression.  See 
Black v. Brown, 10 Vet. App. 279, 284 (1997) [factors for 
consideration in assessing the medical competence to render 
an opinion as to medical causation include specific expertise 
in the relevant specialty and actual participation in the 
treatment].  

The Board is cognizant of the Court's ruling in Goss v. 
Brown, 9 Vet. App. 109, 114-5 (1996).  In Goss, the Court 
ruled that statements made by a registered nurse were 
sufficient to well ground a claim of entitlement to service 
connection for the residuals of frostbite.  The Board 
believes the facts of this case are distinguishable from 
those in Goss.  In that case, an experienced registered nurse 
had opined that the veteran's medical problems, which 
included frostbite and diabetes, were caused by the his 
experiences as a prisoner of war.  The Court determined that 
in order to qualify as an "expert", a person need only have 
"special knowledge and skill in diagnosing and treating 
human ailments."  Under that standard, the Court found that 
the experienced registered nurse did possess the special 
knowledge necessary to render the veteran's claim for service 
connection well grounded.  

The Board does not believe that the veteran's receipt of a 
degree in social work, by itself, automatically demonstrates 
that he possesses the specialized skill necessary to provide 
medical evidence regarding a claimed psychiatric illness.  
Consequently, there is insufficient evidence to demonstrate 
that the veteran is competent to provide medical evidence so 
as to render his own claim well grounded.

The Board recognizes that the veteran, as a layperson, is 
still competent to report his own symptomatology.  Therefore, 
the Board has considered whether he has demonstrated a 
"continuity of symptomatology", under 38 C.F.R. § 3.303(b), 
sufficient to obviate the need for medical evidence of a 
nexus between his present disability and service.  See Savage 
v. Gober, 10 Vet. App. at 488, 495-496 (1997).  However, 
under Savage, he is still required to provide competent 
medical evidence linking those continuous symptoms to his 
claimed major depression.  See Voerth v. West, 13 Vet. App. 
117, 120 (1999).  The only medical opinion in this regard is 
that of the March 1997 VA psychiatrist, who concluded that 
his dysthymia is merely a natural progression of the 
veteran's preexisting personality disorder.

In summary, the Board finds that there is no competent 
medical evidence of record demonstrating that the veteran's 
major depression is related to service.  Thus, the veteran 
has not submitted a well-grounded claim of entitlement to 
service connection for major depression under 38 U.S.C.A. 
§ 5107(a).  See Caluza, 7 Vet. App. at 506 (1995).  The 
benefit sought on appeal is accordingly denied.

PTSD

As an initial matter, the Board finds that the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Specifically, the Board finds that 
the veteran has submitted (1) the statement from C.L. showing 
a diagnosis of PTSD, (2) service medical records reflecting 
in-service psychiatric treatment, and (3) the statement by 
C.L. indicating that the veteran's PTSD was related to 
service.  See Caluza, 7 Vet. App. at 506.  While not 
necessarily conclusive as to his claim, the Board finds that 
this evidence is sufficient to justify a belief by a fair and 
impartial individual that the veteran's claim for service 
connection is plausible and thus, well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  Regarding the veteran's 
claim of entitlement to service connection for PTSD, the 
Board finds that there is ample medical and other evidence of 
record, the veteran has been provided with a recent VA 
psychiatric examination, and there is no indication that 
there are additional records that have not been obtained and 
which would be pertinent to the present claim.  Thus, no 
further development is required in order to comply with VA's 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Once a claim has been found to be well grounded, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See 38 U.S.C.A. § 7104(a); Madden v. Gober, 
125 F.  3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In addressing the merits of the veteran's claim, the Board 
wishes to note at the outset that the record does not reflect 
that the veteran received any combat citation in service and 
there is no official record or other corroborative evidence 
showing that he was ever exposed to combat in service.  
Furthermore, the veteran in this case has never alleged that 
he was directly exposed to combat in service.  Rather, the 
veteran appears to be asserting that his in-service stressors 
include the emotional difficulties he experienced in service, 
the subsequent treatment he received as a result, and the 
witnessing of bodybags returning from Vietnam.  Thus, because 
there is no evidence indicating that the veteran was exposed 
to combat in Vietnam or elsewhere, and because the veteran is 
not alleging that such was the case, the Board finds that the 
provisions of 38 U.S.C.A. § 1154 and 38 C.F.R. § 3.304(d) 
regarding combat veterans are not for application in this 
case.

As noted above, for service connection to be awarded for 
PTSD, three elements must be present: (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and the claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996).

As to item (2), as discussed above, if, as here, there is no 
combat experience, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  See Doran, 6 Vet. App. at 288-89.  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  See Moreau, 9 Vet. 
App. at 395-96.

Regarding the first element, the Board finds that the veteran 
in this case does not have a current diagnosis of PTSD.  
Although the Board is cognizant that the veteran was 
diagnosed with PTSD by C.L., for the reasons expressed below, 
the Board places much more probative weight on the findings 
of the March 1997 VA psychiatrist, who reviewed the veteran's 
claims folder and specifically ruled out a diagnosis of PTSD.  
In particular, the Board notes that the March 1997 VA 
psychiatrist determined that the veteran did not meet the DSM 
IV criteria for PTSD, but rather that he suffered from a 
personality disorder, not otherwise specified, which 
accounted for his history of symptoms.  As discussed above, a 
personality disorder is considered to be a congenital or 
developmental defect, and not a disease or injury within the 
meaning of the applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9.  In reaching his conclusion, the March 1997 
psychiatrist considered the veteran's report of witnessing 
bodybags in service, as well as his history of psychiatric 
treatment in service following two suspected suicide 
attempts.  

While the Board has considered the statement of C.L., the 
Board finds it to be much less probative than the report of 
the March 1997 VA psychiatrist.  In particular, the Board 
notes that the only basis set forth in C.L.'s statement for 
the diagnosis of PTSD was the statement "unloaded body 
bags."  There is no indication as to the extent of C.L.'s 
familiarity with the veteran's service record or medical 
history, other than one notation indicating that the veteran 
himself had reported that he had been diagnosed in the past 
with schizophrenia.  The Board notes, however, that this 
history appears contradicted by the record, which reveals no 
evidence of any such diagnosis of schizophrenia.  In light of 
the conclusory nature of C.L.'s statement, as well as the 
lack of any indication as to C.L.'s knowledge of the 
veteran's medical history, the Board finds this opinion to be 
of very little probative value.

The Board also finds interesting and instructive the 
evolution of the veteran's contentions with respect to his 
alleged exposure to coffins and body bags.  Certainly, it is 
conceivable that as a transportation helper the veteran might 
be called upon to assist in unloading coffins being 
transported from Vietnam.   However, a review of the 
veteran's service medical records does not reveal any 
reference to this activity at all, much less any reports of 
psychiatric problems the veteran may have had from viewing 
coffins.  The veteran's October 1988 VA Form 21-4138, 
statement in support of claim, which was in response to an 
August 1988 letter from the RO which specifically requested 
detailed information as to stressors, failed to mention 
coffins or body bags.  The first mention of body bags of 
record was in C.L.'s May 1995 letter.  Thereafter, coffins 
and body bags were a recurrent theme in the veteran's 
presentation.  The Board finds it incredible that the veteran 
would fail to mention the matter of unloading coffins for 
almost three decades, including contemporaneously during 
service and particularly in response to the August 1988 
stressor letter from VA, if, as he now claims, this was so 
disturbing to him.

Whether or not the veteran actually witnessed and 
participated in the unloading of body bags in service, the 
March 1997 VA psychiatrist specifically considered this 
alleged stressor and nevertheless determined that the veteran 
did not meet the DSM IV criteria for PTSD.  See also Cohen, 
10 Vet. App. at 143 [the sufficiency of a stressor, as 
opposed to the occurrence of a stressor, is a medical 
determination]. 

There is also a disturbing pattern of contradictions in the 
veteran's own statements regarding his medical history.  In 
particular, the Board notes that in 1967, the veteran 
reported attempting to kill himself on several occasions 
after experiencing visual hallucinations and hearing voices 
that told him to do it.  Thereafter, shortly before his 
discharge, the veteran recanted these stories and stated that 
he had made up his symptoms and only pretended to attempt 
suicide in order to obtain a discharge from service.  The 
veteran even stated at that time that he had obtained a 
medical textbook in an attempt to learn precisely what 
symptoms were associated with schizophrenia in order to 
complete his fabrication.  Then, almost thirty years later, 
after bringing his most recent claim, the veteran stated that 
it was the recantation that was the lie, and that he said 
that he had fabricated his symptoms and his suicide attempts 
only so he would not be held in the hospital any longer.  In 
light of the stark contradictions between his past accounts 
regarding his mental history, the Board finds that his 
statements in this regard have been shown to essentially be 
without credibility.  See Madden, 125 F.  3d at 1481 [holding 
that it is the Board's responsibility to determine 
credibility]. 

As discussed above, the Board is cognizant that the veteran 
reported having received a degree in social work in 1995.  
However, for reasons already expressed in detail above, the 
Board finds that the veteran himself is not competent to 
provide medical evidence as to matters such as diagnoses and 
etiology.  In essence, the Board believes that the evidence 
presently of record does not demonstrate that the veteran 
possesses the requisite expertise or experience so as to 
render him competent to offer a medical diagnosis of his 
claimed psychiatric disability.  See Black, 10 Vet. App. at 
284.

In summary, the Board finds that the preponderance of the 
competent and probative evidence of record is against finding 
that the veteran has PTSD.  Furthermore, as discussed above 
the Board also finds that there is no medical evidence of a 
sufficient in-service verified stressor.  Therefore, the 
Board finds that preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.



ORDER

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for 
major depression is denied.

Entitlement to service connection for PTSD is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The board is unaware that the remains of service members were transported to the continental United States 
in body bags.

